               Case 1:20-cv-05504-AT Document 7 Filed 07/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
Emily Gallagher, Suraj Patel, Katherin Stabile, Jillian
Santella, Aaron Seabright, James C. McNamee, Kristin
Sage Rockerman, Maria Barva, Miriam Lazewatsky,
Myles Peterson, Samantha Pinsky, Christian O’Toole,
Tess Harkin, Caitlin Phung, Antonio Pontex-Nunez,
individually, and on behalf of all others similarly situated,

                                     Plaintiffs,                   Docket No. 20-cv-5504

          v.
                                                                   DECLARATION OF SERVICE
New York State Board of Elections; Peter S. Kosinski,
Andrew Spano, and Douglas Kellner, individually and in
their official capacities as Commissioners of the New York State
Board of Elections; Todd D. Valentine, Robert A.
Brehm, individually and in their official capacities as Co-
Executive Directors of the New York State Board of Elections;
and Andrew Cuomo as Governor of the State of New York,

                                     Defendants.


         Remy Green, an attorney duly admitted to practice before this Court, hereby declares

pursuant to 28 U.S.C. § 1746 that the following is true and correct:

         On July 17, 2020, pursuant to the Court’s Order (ECF No. 6), I served by reliable electronic

means a true copy of: (1) the Complaint and Exhibits (ECF Nos. 1; 1-2; 1-3); (2) Plaintiffs’ Motion

for a Preliminary Injunction (ECF Nos. 3; 3-1); and (3) the Court's Order expediting proceedings (as

well as the letter motion on which that relief was granted) (ECF No. 6), by emailing those

documents to the following emails addresses:

         New York State Board of Elections, at INFO@elections.ny.gov, and through Defendants
         Kellner, Brehm, Spano, Valentine, and Kosinski;

         Douglas Kellner, at dak@khgflaw.com, douglas.kellner@elections.ny.gov;

         Robert Brehm, at robert.brehm@elections.ny.gov;

         Andrew Spano, at andrew.spano@elections.ny.gov,




                                                          1
         Case 1:20-cv-05504-AT Document 7 Filed 07/17/20 Page 2 of 2




    Todd Valentine, Todd.valentine@elections.ny.gov;

    Peter Kosinski, at Peter.Kosinski@elections.ny.gov; and

    Governor Andrew Cuomo, at Melissa.derosa@gmail.com (secretary to Governor Cuomo);



DATED:     July 17, 2020
           Queens, NY
                                                           /s/
                                                   _________________
                                                   J. Remy Green
                                                   COHEN&GREEN P.L.L.C.
                                                   1639 Centre Street, Suite 216
                                                   Ridgewood, New York 11385
                                                   (929) 888.9480 (telephone)
                                                   (929) 888.9457 (facsimile)
                                                   remy@femmelaw.com

                                                   Attorneys for Plaintiffs




                                             2
